Citation Nr: 1411506	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-26 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for left knee bursitis. 

2.  Entitlement to service connection for colitis.  

3.  Entitlement to service connection for dry eyes. 

4.  Whether new and material evidence has been submitted to reopen the claim for service connection for broken toe of left foot. 

5.  Entitlement to service connection for allergic rhinitis. 

6.  Entitlement to service connection for pelvic phleboliths. 

7.  Entitlement to service connection for bilateral tinea pedis. 

8.  Entitlement to service connection for chronic otitis media. 

9.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 

10.  Entitlement to service connection for temporomandibular joint syndrome (TMJ). 

11.  Entitlement to connection for left ankle degenerative joint disease. 

12.  Entitlement to service connection for left knee and right knee disabilities. 

13.  Entitlement to an increased evaluation for right shoulder impingement syndrome and joint disease, currently 10 percent disabling. 

14.  Entitlement to an increased evaluation for right elbow epicondylitis, currently 10 percent disabling. 

15.  Entitlement to an increased evaluation for tinnitus, currently 10 percent disabling. 

16.  Entitlement to an increased evaluation for right ankle instability, currently 10 percent disabling. 

17.  Entitlement to an increased evaluation for thoracic spine degenerative disc disease, currently 20 percent disabling? 

18.  Entitlement to an increased evaluation for cervical spine degenerative disc disease, currently 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The appellant had active service from December 1976 to January 1981, from May 1982 to November 1986, from January 2006 to November 2008 and from June 2006 to July 2009.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

The Board has reviewed and considered the records contained in the Veteran's Virtual VA file.

The evidence of record demonstrates that the Veteran has been diagnosed not only with PTSD at times during the appeal period, but also with other mental disabilities to include adjustment disorder with mixed anxiety and depressed mood.  The United States Court of Appeals for Veterans Claims (the Court) has determined that a PTSD claim cannot be limited to a PTSD diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has expanded the issue of service connection to an acquired psychiatric disorder as noted on the title page of this decision.  \

The Veteran's claim for service connection for colitis was characterized by the RO as a claim to reopen a previously disallowed claim.  The claim for service connection for diabetes mellitus was previously denied in a November 2002 rating decision.  Thereafter an August 2003 rating decision denied reopening the claim.  Subsequent to the August 2003 decision, VA received additional service treatment records from the Connecticut Army National Guard.  Included was a November 2001 service treatment record suggesting that the Veteran was placed on limited duty due to his colitis.  These records do not appear to have been associated with the claims file at the time of the prior denial.  The service treatment records are relevant to the appellant's claim. Pursuant to 38 C.F.R. § 3.156(c)(1) , as amended effective October 6, 2006, if, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim. 38 C.F.R. § 3.156(c)(1)(i)-(iii)  (2013).  As the service treatment records were not associated with the claims file and are relevant to the appellant's claim, the previously denied claim must be reconsidered, not reopened. 38 C.F.R. § 3.156(c).  Accordingly, the issue has been recharaceterized as entitlement to service connection for colitis. 

The claim to reopen the previously disallowed claim of entitlement to service connection for left knee disability as well entitlement to service connection for dry eye syndrome and colitis are addressed in the decision below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a left knee disability was denied by the RO in a decision of November 2002.  The Veteran was informed of the decision and he did not appeal.

2.  The evidence submitted since the RO's November 2002 decision which denied the claim for service connection for left knee disability is relevant and probative of the issue at hand.

3.  Colitis was first manifested in service.  

4.  Dry eye syndrome was incurred in service.  


CONCLUSIONS OF LAW

1.  The November 2002 decision, which denied service connection for left knee disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received since the November 2002 decision, which denied service connection for left knee disability, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Colitis was caused by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

4.  Dry eye syndrome was caused by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131 (W10est 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (1) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Proper notice from VA must inform the Veteran of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the notice requirements discussed above apply generally to the following five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Additional VCAA notice requirements apply in the context of a Veteran's request to reopen a previously and finally denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and must provide notice that describes the evidence necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial. 

In regards to the issues of the application to reopen the claim for service connection for colitis and a left knee disability, and the claim for service connection for dry eye syndrome the Board need not discuss in detail the sufficiency of the VCAA notice in light of the fact that the Board's decision as to these issues is favorable to the Veteran.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements for these issues on appeal. 

A.  Claim to Reopen

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

In general, VA rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

      Left knee Disability

Service connection for a left knee disability was initially denied in a rating decision of May 1981.  The basis for the denial was that while there was evidence of a left medial collateral ligament strain in December 1979, there was no current evidence of a left knee disability.

In a rating decision of November 2002, the RO denied reopening the claim for service connection for a left knee disability.  Thereafter, in an August 2003 rating decision, the RO denied reopening the claim.  Most recently, in a January 2010 rating decision, the RO denied reopening the claim.  The basis of the denial appears to be that there is no nexus to service.  

The Board observes that at the time of the most recent denial of November 2002, the record contained service treatment records and VA outpatient treatment records.  Service treatment records showed the Veteran injured his left knee in December 1979.  In October 2002 he was noted to have degenerative joint disease of the left knee.  

Since the most recent denial of November 2002, additional VA outpatient treatment records have been associated with the claim file.  A VA examination of August 2009 shows a diagnosis of degenerative joint disease with bursitis of the left knee.  Additionally, additional arguments from the Veteran have been obtained.  Indeed, at the VA examination, the Veteran reported that he re-injured his left knee while deployed in Iraq in 2006.  He stated his left knee popped out while he was unloading a Humvee.  

The Veteran is competent to report that he injured his knee while in service.  Moreover, as noted above, for purposes of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed.  See Justus, supra.  

The Board finds that this evidence, more specifically, the Veteran's allegations of a re-injury while serving in Iraq, is sufficient to constitute new and material evidence.  This new evidence relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for a left knee disability, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2013).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim of entitlement to service connection for a left knee disability. 

The Board wishes to make it clear that although there may be of record new and material evidence sufficient to reopen the claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

For reasons which will be expressed below, the Board finds that additional development is required for the Veteran's left knee disability claim.

B.  Claims for Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

      1.  Colitis

Service treatment records of February 1977, August 1983, December 1984 and September 1986 note diagnoses and treatment for gastroenteritis.  National Guard records of November 1999 note the Veteran reported he suffered from colitis.  A November 2001 service treatment record during a period of active duty for training shows the Veteran was noted to have colitis.  Furthermore, in a December 2007 post-deployment medical report, the Veteran reported suffering from diarrhea.  Moreover, at the August 2009 VA examination the Veteran reported he had a colitis flare-up while in Iraq in January 2007.  The August 2009 VA examiner diagnosed him with ulcerative colitis.  

The evidence above shows the Veteran had stomach problems in service and since service.  Moreover, the Veteran has reported he had flare-ups of his colitis while serving in Iraq and that he suffered from diarrhea.  The Veteran is competent to report symptoms as he perceives them through his senses.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Moreover, the Veteran has reported he has continued to experience bouts of colitis since service.  He is competent to report continued symptoms.  Finally, he was diagnosed with colitis at the August 2009 VA examination.  

There is nothing in the record to disassociate the symptoms and diagnosis in service to the current diagnosis of colitis.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for colitis.  

      2.   Dry Eye Syndrome

The Veteran seeks service connection for dry eye syndrome.  Service treatment records show that the Veteran's eyesight decreased during his deployment to Iraq.  He complained, at the time, that at the end of the day his eyes would have caked sand around them.  Upon returning from Iraq he had a full eye exam in October 2007 at which time he was diagnosed with dry eye syndrome.  

The Veteran was afforded a VA examination in August 2009.  After a review of the claim file and an examination of the Veteran, the examiner diagnosed him with dry eye syndrome.  The examiner opined that this condition is as likely as not related to service, as symptoms have persisted for two years after discharge.  

Having carefully reviewed the record, the Board finds that service connection for dry eye syndrome is warranted.  The Veteran was diagnosed with dry eye syndrome in service which has persisted after service.  Moreover, there is a medical opinion of record which relates the current diagnosis of dry eye syndrome to service.  As such, service connection for dry eye syndrome is in order.


ORDER

As new and material evidence has been received, the application to reopen the claim of service connection for a left knee disability is granted; to this extent, the appeal is allowed.

Service connection for colitis is granted.

Service connection for dry eye syndrome is granted.


REMAND

The Veteran is currently service connected for cervical degenerative disc disease, thoracic degenerative disc disease, right ankle subluxation, tinnitus, right olecranon epicondylitis, and right acromioclavicular joint arthritis.  The Veteran was last afforded a VA examination to evaluate the severity of his disabilities in September and August 2009.  In a brief of November 2013 the Veteran's representative asserted that the Veteran's disabilities had worsened since his prior VA examination and requested that new VA examaintions be conducted.  VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse.  Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].  Accordingly, the Board believes that new VA examinations are needed to assess the severity of the Veteran's service connected cervical degenerative disc disease, thoracic degenerative disc disease, right ankle subluxation, tinnitus, right olecranon epicondylitis, and right acromioclavicular joint arthritis. 

Prior to any examination, the RO (via the Appeals Management Center (AMC)) should obtain any outstanding records of pertinent treatment.  The Board notes that the most recent VA treatment records contained in the claims folder are dated in April 2010.  Accordingly, the RO/AMC should attempt to locate the Veteran's more recent VA treatment records as such records may be pertinent to the Veteran's current claims.

The Veteran seeks entitlement to service connection for degenerative joint disease of the left knee.  In the decision above, the Board reopened the claim.  Service treatment records of December 1979, show the Veteran was treated for a medial collateral strain of the left knee.  Service records of October 2002 show the Veteran was put on PROFILE due to degenerative joint disease of the bilateral knees which was noted not to be service related.  

With regards to the issue of service connection for an acquired psychiatric disorder.  He was found to be unfit for duty.  He was afforded a VA examination in September 2009.  The examiner noted that during the Veteran's first period of active service, he was discharged for what was noted to be a behavior and character disorder.  It was further noted that during a mental health examination for purposes of completing his physical evaluation board in September 2012, he was diagnosed with PTSD.  Post service VA treatment records show that the Veteran has been noted not to have PTSD.  After an examination of the Veteran, the VA examiner rendered a diagnosis of adjustment disorder with mixed anxiety and depressed mood.  He stated that the Veteran had symptoms which may be suggestive of PTSD.  He also stated that "it does not appear that any acquired mental health condition secondary to his overseas service would be primarily responsible for these problems."  

The Board finds that the examination is inadequate for appellate review and a new examination is needed prior to deciding the claim.  Indeed, while a PTSD diagnosis was not officially rendered, the examiner stated there are symptoms which may be suggestive of PTSD.  Moreover, the opinion is conflicting as the examiner references an acquired mental health condition secondary to overseas service, however, appears to provide a negative nexus opinion.  A new examination and opinion are required.  

Regarding the right knee, the Veteran has been diagnosed with degenerative joint disease of the right knee with bursitis.  As previously noted, the Veteran was placed on PROFILE in October 2002 due to bilateral knee degenerative joint disease.  An opinion has not been obtained as to whether the right knee disability was aggravated by service.  An opinion must be obtained.  

Regarding the claim for service connection for allergic rhinitis, service treatment records show that the Veteran was treated for upper respiratory infections several times while in service between 1983 and 1984.  He was diagnosed with allergic rhinitis in February 1985.  At a VA examination of September 2009, the Veteran was diagnosed with allergic rhinitis which is well controlled with nasal steroids.  An opinion as to whether the currently diagnosed allergic rhinitis is due to service was not obtained.  Considering the findings in service and the current diagnosis, a medical opinion is needed prior to deciding the claim.  

Regarding the claims for service connection for TMJ, otitis media, pelvic phlebolith, left ankle inversion, and bilateral tinea pedis, and the request to reopen the claim for service connection for residuals of a broken digit in the left foot, as noted above, outstanding VA treatment records are being ordered to be obtained.  As there may be VA treatment records which may be relevant to these claims, the Board will defer deciding these claims until the outstanding VA treatment records have been obtained.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all outstanding VA outpatient treatment records from April 2010 to the present and associate them with the claim file.  All efforts to obtain the records must be clearly documented in the claim file.  If the records are not available, it should so be noted on the record. 

2.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service connected cervical degenerative disc disease, thoracic degenerative disc disease, right ankle subluxation, tinnitus, right olecranon epicondylitis, and right acromioclavicular joint arthritis.  

The claim file should be made available to the examiner and access to the Veteran's Virtual VA file should be granted.  The examiner must state in the examination report that a review of the files was conducted.  

Appropriate VA examinations must be conducted which include ranges of motion and consideration of any limitation of motion on repetitive use.  The examiner must also comment as to any effects on employability. 

3.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed right and left knee disability.  The claim file should be made available to the examiner and access to the Veteran's Virtual VA file should be granted.  The examiner must state in the examination report that a review of the files was conducted.  

After a full examination of the Veteran, the examiner must render an opinion as to whether any diagnosed right and/or left knee disability was caused by or aggravated by any of the periods of service or whether such an etiology is unlikely.  A complete rationale for any opinion rendered must be provided.  

4.  The RO/AMC must obtain a VA medical opinion as to whether the currently diagnosed allergic rhinitis is related to service or whether such an etiology is unlikely.  The claim file should be made available to the examiner and access to the Veteran's Virtual VA file should be granted.  The examiner must state in the examination report that a review of the files was conducted.  A complete rationale for any opinion rendered must be provided.  

5.  The RO/AMC should forward the claim file to the September 2009 VA examiner who conducted the examination as to the Veteran's PTSD and ask for a clarification of the opinion provided.  The examiner must provide an opinion as to whether the Veteran meets the criteria for a PTSD diagnosis.  The examiner must reconcile the statement that the Veteran has symptoms suggestive of PTSD.  Additionally, the examiner must clarify what the acquired mental health disability secondary to overseas service is that he referenced in his opinion.  If an additional psychiatric examination is needed to properly clarify the opinion, one should be provided.  If the September 2009 VA examiner is not available, the claim file must be forwarded to another VA examiner for the requested opinion.  

5.  The RO should also undertake any other development it determines to be warranted.

6.  Then, the RO should readjudicate the on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and her representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


